Citation Nr: 0713211	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-12 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability of the 
left Achilles heel.

2.  Entitlement to service connection for asthma, secondary 
to exposure to CS gas.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from September 1983 to 
April 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Regional Office (RO) that denied the veteran's claim of 
entitlement to service connection for a left Achilles heel 
disability and for asthma secondary to CS gas exposure.

The veteran requested a hearing before a Veterans Law Judge 
at the RO on his substantive appeal submitted in April 2004, 
but withdrew it in a September 2006 statement.


FINDINGS OF FACT

1.  The veteran's in-service complaint concerning his left 
Achilles heel was acute and transitory and transitory and 
resolved without residual disability.

2.  Left Achilles tendonitis was initially demonstrated many 
years after service, and there is no competent medical 
evidence linking it to service.

3.  The service medical records are negative for complaints 
or findings pertaining to asthma or exposure to CS gas.

4.  Asthma was first documented many years after service, and 
there is no competent medical evidence relating it to 
service.


CONCLUSIONS OF LAW

1.  A disability of the left Achilles heel was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Asthma, to include as secondary to CS gas exposure, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  

In this case, in June and October 2002 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the claim.  
Notice pursuant to Dingess was provided in September 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service VA medical 
records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Pelegrini, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including those at a hearing at the RO, service medical 
records, and VA medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

	I.  Left Achilles heel

The evidence supporting the veteran's claim includes his 
statements and some medical evidence.  The service medical 
records disclose that the veteran was seen in January 1983 
for complaints concerning the left arch and ankle.  No 
findings were recorded, and treatment consisted of Ben-Gay 
and Aspirin.  The veteran was seen at a VA outpatient 
treatment clinic in June 2003 and stated that he needed 
treatment for multiple problems that he acquired in service.  
He reported pain in his left heel.  

During a podiatry consult in September 2003, the veteran 
asserted that he had sustained injuries to the left Achilles 
tendon in "boot camp" in 1987.  He claimed that he carried 
heavy sacks, ran in the rain and did extensive running.  
Following an examination, the assessment was plantar 
fasciitis.  The examiner explained to the veteran that its 
etiology was overuse injury.  It was noted he had Achilles 
tendonitis in October 2005.

The evidence against the veteran's claim includes the service 
medical records and post-service medical evidence.  While, as 
noted above, the veteran was seen on one occasion during 
service for complaints referable to the left Achilles heel, 
there is no other reference to treatment for it during his 
remaining six years of service.  It is also significant to 
observe that there is no objective evidence of treatment for 
any left heel condition for more than 12 years following the 
veteran's discharge from service.  This supports the 
conclusion that the veteran's in-service complaint was acute 
and transitory and resolved without residual disability.  
Indeed, other than the veteran's allegation, there is no 
medical evidence linking his current Achilles tendonitis to 
service.  Since the veteran is not a medical expert, he is 
not competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The Board finds that the medical evidence showing only one 
instance of treatment in service for the left Achilles, and 
the absence of any treatment for more than one decade 
following service, is of greater probative value than the 
veteran's allegations regarding the etiology of his 
condition.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a disability of the left Achilles 
heel.

	II.  Asthma 

The evidence supporting the veteran's claim includes his 
statements and post-service medical evidence that he has 
asthma.  When seen at a VA outpatient treatment clinic in 
June 2003, the veteran asserted that he needed treatment for 
multiple problems he had in service.  He reported he had 
problems with shortness of breath at times on exertion.  In 
September 2003, he claimed he first had asthma in a "CS riot 
gas chamber" in service.  The pertinent impression was 
asthma.  A history of asthma since 1983 was reported in June 
2005.  

The evidence against the veteran's claim includes the service 
medical records and post-service medical records.  The 
service medical records are negative for complaints or 
findings concerning asthma, or exposure to CS gas.  It is 
significant to point out that the initial clinical evidence 
of asthma occurred more than 12 years following service, and 
there is no competent medical evidence linking it to any 
incident in service.  The veteran's assertions of a 
relationship of asthma to service are of no probative value.  
See Espiritu,  2 Vet. App. 492.  The absence of any findings 
of asthma in service or for many years thereafter is of 
greater probative value than the veteran's allegations 
regarding the etiology of his asthma.  The Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for asthma, to include as secondary to 
CS gas exposure.


ORDER

Service connection for a disability of the left Achilles heel 
and for asthma, secondary to CS gas exposure is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


